DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a pre-impregnated fiber reinforced composite material in laminar form as recited in claim 1.  Additionally, Applicant claims a method for making a pre-impregnated fiber reinforced composite material as recited in claim 17.  claim 17. 
	The closest prior art, Beckley et al., U.S. Patent Number 5,552,466, teaches a curable composite material comprising a curable blend of a first silicone polymer and a second silicone polymer wherein the silicone blend comprises at least one silsesquioxane polymer and at least one polydiorganosiloxane component, a filler material and a fibrous reinforcement. Beckley also teaches that the first silicone polymer having a viscosity of about 500,000 cP and above at room temperature wherein the first silicone polymer is a solid at room temperature as the silsesquioxane polymer having the general structure RSi03/2 wherein R is either a methyl or a phenyl or a mixture of both. Beckley teaches that the resin blend is used to impregnate reinforcing fibers. The prior art also teaches a number of plies of prepreg is assembled to form a stack wherein the stack is cured at temperatures at or above 350 °F to 400 °F. Beckley fails to teach or suggest that the composite includes a stabilizing agent selected from the group consisting of acetophenone, ethylbenzene, diethylbenzene, ethylstyrene, 2-tert-butylphenol, 2,6-di-tert-butylphenol, butylated hydroxytoluene, 2,4-dimethyl-6-tert-butylphenol.

	In summary, claims 1-9, 11-20 and 22-33 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786